Citation Nr: 1139776	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  04-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of right ear injury, to include hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran was a member of the United States Marine Corps Reserve.  He served on active duty from March 24, 1970, to March 26, 1970.  He also had multiple periods of active and inactive duty for training (ACDUTRA and INACDUTRA, respectively) from June 28, 1965, to December 31, 1965; July 24, 1966, to July 29, 1966; July 23, 1967, to August 5, 1967; July 25, 1965, to August 10, 1965; and January 6, 1970, to January 26, 1970.  He was discharged from the Reserves on January 27, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a right ear injury with hearing loss.  

In January 2004, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In April 2005, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  Transcripts of both hearings are of record. 

In January 2007, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  At that time the Veteran was notified that the Judge who had conducted his hearing was no longer employed by the Board, and he was offered an opportunity for a new hearing.  The Veteran declined a hearing.

In July 2008, the Board denied service connection for hearing loss in the right ear, to include as a residual to trauma.  The Veteran appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated January 2009, the Court granted a Joint Motion for Remand, vacated the July 2008 Board decision, and remanded the case for compliance with the terms of the Joint Motion. 

On April 21, 2009, the Board issued a second decision, which vacated the previous July 2008 Board decision, and continued the denial for the claim of service connection for hearing loss in the right ear to include as a residual trauma.  Again, the Veteran appealed the Board decision to the Court.  By Order dated December 2009, the Court granted a Joint Motion for Remand, which vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with the joint motion.  In April 2010, the Board again remanded the claim for additional development and adjudicative action.  

The claim was then returned to the Board for adjudication.  The Board again contacted the Veteran and notified him of his right to a new hearing.  The Veteran responded in November 2010 and requested scheduling of a hearing before a Veterans Law Judge.  In December 2010, the matter was remanded to the RO in order to schedule that hearing.

The Veteran testified before the undersigned at a hearing held at the RO in May 2011.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2009 Board decision accepted as fact that the Veteran had been struck by a drill instructor in service in 1965; a competent and credible lay statement from another service member corroborated his allegation.  However, medical opinions of record at that time were based solely upon the Veteran's reported history or indicated that the question of a nexus between current disability and in-service trauma could not be resolved without resort to mere speculation.  The Board therefore found that there was a complete absence of competent medical evidence supporting a finding of service connection, and the claim was denied.

In vacating and remanding the matter to the Board, the Court noted that the medical opinions of record failed to consider competent and credible lay statements submitted after the examinations were conducted.  An additional examination, with opinion, considering the entirety of the record was therefore required.  If the examiner could not offer the requested opinion without resort to speculation, the basis for this conclusion must be specified.  The examiner must indicate whether the record is somehow inadequate to allow an opinion, or if the question cannot in fact be resolved with adequate certainty.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In April 2010, the Board remanded the issue to the RO, via the AMC, with directions to schedule an "appropriate VA examination" by an "appropriate examiner" in order to obtain the required opinion.  A VA audiological examination was conducted in May 2010 by a licensed audiologist.  The examiner stated in her report that it was beyond the scope of her expertise to offer any opinion with regard to a disability resulting from trauma, or any cause other than noise exposure.  She stated she could not resolve the question without resort to speculation, and recommended examination by an ear, nose, and throat (ENT) physician.  The May 2010 VA examination did not, therefore, comply with the Board's remand directive.  The examiner provided was not appropriate, as she herself aptly observed.

It is unclear whether or not VA then attempted to obtain an opinion from an ENT.  A May 2010 report from a private doctor's office indicates that audiometric testing was performed.  Some medical staff member, whose qualifications are not indicated, opined that tinnitus was at least as likely as not related to current hearing loss.  No opinion was offered with regard to the etiology of the hearing loss.  The examiner overstated the Veteran's military service, and reported that the claims file was not available for review.  This report is completely inadequate for adjudication purposes, and was apparently never even considered by VA in issuing a September 2010 supplemental statement of the case (SSOC).

That SSOC confirmed and continued the denial of service connection for right ear disability due to trauma.  In doing so, the AMC relied upon a November 2007 ENT examination which had been specifically found to be inadequate by both the Board and the Court; this finding was a large part of the basis for the remand which brought the claim to the AMC in the first place.  The passage of time does not serve to render the inadequate adequate.  The record still lacks a fully adequate medical opinion by a qualified examiner regarding the etiology of the Veteran's right ear disability, to include hearing loss, as was ordered by the Board in April 2010.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As VA has not yet complied with the Board's directive, further remand is required.

The AMC also made factual findings contradicting the Board's determination that the right ear trauma had in fact occurred.  The AMC additionally appears to raise the question of a pre-existing disability, based on statements regarding childhood injuries and infections.  However, no disability or impairment is shown on examination for entry into service, and the Veteran is therefore presumed sound.  As the Veteran has denied making many of the statements attributed to him by doctors, the evidence of pre-existence is not clear and unmistakable, and the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111.  On remand, VA must take notice of the facts as found by the Board and required by law.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Schedule the Veteran for a VA ear disease examination with an otolaryngologist/ENT specialist.  The claims folder must be reviewed in conjunction with the examination.  The examiner is informed that the fact of a physical trauma to the head in 1965 is established.  The Veteran and a bunkmate competently report that he was struck on the right side of his face by a drill instructor hard enough to dislodge his helmet; the Veteran reports being disoriented afterwards, but did not seek medical attention.

The examiner must opine as to whether it is at least as likely as not any currently identified right ear disability, to include hearing loss, is caused or aggravated by the established in-service 1965 trauma.  Aggravated in this context means chronically worsened beyond the natural progression of the disease.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



